Douglas, J.,
dissenting. Today the majority sends a disturbing message to some private business owners in this state. According to the majority, owners of “heavily regulated” private businesses have minimal, if any, privacy rights in their premises and are subject to unbridled deceptive inspections from government officials. Specifically, in paragraph two of the syllabus, the majority holds that “[w]hen conducting a warrantless administrative search pursuant to a constitutionally valid statutory inspection program, peace officers and authorized agents or employees of the Department of Liquor Control need not identify themselves prior to gaining entry to the permit premises.” To that end, a plurality of two further endorse that these officials “may reasonably enter D-4 permit premises to conduct regulatory inspections though the entry is the result of some deception.” In reaching these conclusions, the majority itself engages in surreptitious activity by consciously ignoring constitutional imperatives and misapplying the law with respect to proper warrantless administrative inspections. Thus, because the majority has further eroded the priceless protections provided by the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution, I must dissent.
The majority holds that the methods employed by the officials in gaining access to the liquor permit premises were proper because permit holders actually consent to deceptive inspections upon being granted liquor licenses by the state. Specifically, the majority states that “[t]he reasonable expectation of privacy in liquor permit premises is minimal because permit holders, regardless of permit class, consent to inspection of the premises by authorized agents through the provisions of the Liquor Control Act and accompanying administrative rules and regulations.” (Emphasis added.) However, liquor permit holders do not surrender all protections afforded to them under the Fourth Amendment and Section 14, Article I of the Ohio Constitution simply because they have applied for and have been granted a liquor license. See State v. VFW Post 3562 (1988), 37 Ohio St.3d 310, 312, 525 N.E.2d 773, 775.
*117A warrantless administrative search is permissible .only if the statute authorizing the search does not interfere with a reasonable expectation of privacy protected by the Fourth Amendment. Stone v. Stow (1992), 64 Ohio St.3d 156, 164, 593 N.E.2d 294, 300. Ohio’s statutory and administrative scheme governing warrantless inspections of liquor permit establishments is contained in R.C. 4301.10 and Ohio Adm.Code 4301:1-1-79.
Specifically, R.C. 4301.10(A)(6) authorizes the Department of Liquor to “[c]on-duct inspections of liquor permit premises to determine compliance with the administrative provisions of this chapter and Chapter 4303. of the Revised Code and the rules adopted under those provisions by the liquor control commission. * * * ” R.C. 4301.10(A)(6)(c) provides that “[ijnspections conducted pursuant to division (A)(6) of this section shall be conducted in a reasonable manner. A finding by any court of competent jurisdiction that the inspection was not conducted in a reasonable manner in accordance with this section or any rules promulgated by the commission may be considered grounds for suppression of evidence. * * * ” (Emphasis added.)
Further, Ohio Adm.Code 4301:1-1-79 sets forth time, place, and scope limitations on warrantless administrative inspections of liquor permit premises. This regulation provides:
“(A) Said inspections shall be conducted for the limited purpose of determining compliance with the provisions of the liquor control act and the rules of the liquor control commission.
“(B) Such inspections may be conducted only during those hours in which the permit holder is open for business and only by authorized agents of the department or by any peace officer * * *. Inspections may be conducted at other times only if it reasonably appears that all or part of the permit premises is in operation.
“(C) Said inspections shall be conducted on that portion of the premises that is included as part of the licensed premises. * * *
“(D) This provision for warrantless administrative inspections includes but is not limited to the search and seizure of materials in locked closets, filing cabinets, cellars, attics, storage rooms, desks, and safes located on the licensed premises, so long as there is reasonable suspicion that evidence of violation of the liquor control act or the rules of the liquor control commission will be found therein. Such material shall.include books and records, wherever they may be found on the premises. Nothing in this rule shall be construed to contravene the plain view doctrine. * * * ” (Emphasis added.)
Importantly, there is no language within R.C. 4301.10 or Ohio Adm.Code 4301:1-1-79 that even remotely suggests that officials have unlimited authority *118and may use whatever means they choose when attempting to inspect and gain entry into private liquor establishments. Rather, R.C. 4301.10(A)(6)(c) explicitly states that such administrative inspections must be conducted in a reasonable manner. In addition, Ohio Adm.Code 4301:1-1-79(D) provides that prior to conducting inspections (as opposed to mere entry), there must be a reasonable suspicion that a violation has in fact occurred.5 Accordingly, the majority’s suggestion that liquor permit holders, by virtue of owning a liquor license, actually consent to unlimited artifice by inspecting officials is a fabrication itself.
Furthermore, we have determined that a warrantless search cannot be predicated upon consent acquired by deception. See State v. Pi Kappa Alpha Fraternity (1986), 23 Ohio St.3d 141, 23 OBR 295, 491 N.E.2d 1129. In Pi Kappa Alpha, liquor control agents were invited to enter a fraternity house by the house manager after one of the agents falsely represented that he was an alumnus of another chapter and that his brother was interested in joining the fraternity. While inside, an agent purchased a can of beer from a “Coke” machine. The fraternity was eventually charged with, among other things, selling an alcoholic beverage without a permit. In Pi Kappa Alpha, we held:
“Pursuant to Section 14, Article I of the Ohio Constitution, and in the absence of any judicially recognized exception to the warrant requirement, government officers are not privileged to deceptively gain entry into the private home or office of another without a warrant, where such home or office is not a commercial center of criminal activity, and where the invitation to enter the *119private home or office was not extended by the occupant for the purpose of conducting illegal activities.”
The plurality has elected not to follow Pi Kappa Alpha. Rather, the plurality attempts to distinguish Pi Kappa Alpha from the present cases by stating that the charges involved in Pi Kappa Alpha were criminal in nature, that the “[l]aw enforcement officers ‘deceptively’ gained entry into a residence that had not been converted into a commercial center for criminal activity,” and that “the defendants in Pi Kappa Alpha were not liquor permit holders.”. (Emphasis sic.)
I concede these points, but I am not persuaded as to their legal significance. The plurality effectively ignores the essential point of Pi Kappa Alpha, which was that a warrantless search may not be predicated upon consent procured by stealth or deception. In Pi Kappa Alpha, liquor control agents fabricated their identities and purposely deceived the house manager in order to gain entry into the private establishment. Moreover, in Pi Kappa Alpha, the invitation extended to the agents was for the sole purpose of showing the fraternity house with the probable goal of recruiting a potential member.
The Fourth Amendment and Section 14, Article I of the Ohio Constitution were designed to protect against the abuse of official authority. Significantly, these constitutional provisions protect against unreasonable searches and seizures. The standard of reasonableness certainly applies to warrantless administrative searches.
In New York v. Burger (1987), 482 U.S. 691, 702-703, 107 S.Ct. 2636, 2644, 96 L.Ed.2d 601, 614, the United States Supreme Court noted that a warrantless administrative search' will be deemed reasonable so long as (1) a substantial government interest is found to exist, (2) the warrantless inspection is necessary to further the regulatory scheme, and (3) the statute’s inspection program in terms of certainty and regularity of its application provides a constitutionally adequate substitute for a warrant. Additionally, to satisfy the third part of the test, the regulatory scheme must also “advise the owner of the commercial premises that the search is being made pursuant to the law and has a properly defined scope, and it must limit the discretion of the inspecting officers.” (Emphasis added.) Id., 482 U.S. at 703, 107 S.Ct. at 2644, 96 L.Ed.2d at 614.
There is no question that states have a substantial interest in regulating the distribution and use of liquor within their borders. However, by today’s decision, the majority has given officials unlimited discretion to determine what tactics may be employed in the inspection of private liquor establishments. The plurality merely states that officials “need not identify themselves prior to gaining entry to the permit premises” and that they may use “some deception” in doing so. In failing to limit the discretion of inspecting officials, the plurality has *120expanded the scope of Ohio’s well-defined statutory scheme regarding warrant-less administrative searches.
The Second and Sixth Appellate Districts have determined that where officials conducting an administrative inspection pursuant to R.C. 4301.10(A)(6) and Ohio Adm.Code 4301:1-1-79 enter a private liquor establishment by deception and fail to identify themselves and announce their purpose, the inspection violates the reasonableness requirement of the Fourth Amendment and Section 14, Article I of the Ohio Constitution. See, e.g., Loyal Order of Moose Lodge 1044 v. Ohio Liquor Control Comm. (1995), 105 Ohio App.3d 306, 663 N.E.2d 1306; AL Post 0184 v. Ohio Liquor Control Comm. (Nov. 8, 1996), Miami App. No. 96-CA-17, unreported, 1996 WL 647633; and VFW Post 1238 v. Ohio Liquor Control Comm. (May 10, 1996), Huron App. No. H-95-065, unreported, 1996 WL 238772. Notably, these courts determined that the use of deception by the officials to gain entry into the liquor establishments was not necessary to further the enforcement of Ohio’s liquor laws. See, also, FOE Aerie 0582 Twin City v. Ohio Liquor Control Comm. (Sept. 2, 1997), Franklin App. No. 97APE03-339, unreported, 1997 WL 559475. Specifically, in AL Post 0184, the Court of Appeals for Miami County concluded:
“We have yet to be persuaded that it is unreasonable for a member of a private club to expect that agents of the government will refrain from entering the club by deception, posing as members. For one thing, there would seem to be no necessity for agents of the Commission to do so. In the case before us, for example, if the agents had identified themselves as agents of the Commission upon entering the establishment, the electronic video gambling devices could not have been flushed down the toilet,- and it even seems unlikely that the tip ticket box could have been made to disappear without being observed by the watchful eyes of the agents. Each of the electronic video machines contained U.S. currency, and was in working order. We doubt that the Post would have got very far, with any reasonable finder of fact, in arguing that those machines were not there to be used for gambling purposes, but were there purely for decorative purposes.” (Emphasis added.)
In the present cases, there is absolutely no evidence that the agents had any suspicion that announcing their presence prior to gaining access to the establishments would have in any way interfered with their ability to properly enforce Ohio’s liquor laws. The agents conducted the warrantless administrative inspections hoping to find illegal gambling devices. However, the agents did not need to use deceptive tactics to gain entry into the establishments. The use of deception in each of the cases was simply not necessary to further Ohio’s regulatory scheme. Burger, 482 U.S. at 702, 107 S.Ct. at 2644, 96 L.Ed.2d at 614. The commission has failed to demonstrate that the agents’ actions in gaining *121access to the establishments were reasonable under the Fourth Amendment and Section 14; Article I of the Ohio Constitution. Accordingly, I dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.

. The plurality’s deviation from customary practices of this court by responding, in the plurality opinion, to this dissent is interesting and noteworthy. The plurality has added that the Liquor Control Act and the accompanying regulations “do not require liquor agents to suspect a violation prior to entering a permit premises during business hours.” I totally agree! That is clearly the law with respect to warrantless inspections of liquor permit premises and any clarification was not needed. However, no matter what the plurality says, or how it says it, there is absolutely nothing within the Liquor Control Act or Ohio Adm.Code 4301:1-1-79 that authorizes the use of deceptive practices by government officials. To be sure, the plurality has completely ignored or misapplied the relevant law in these types of cases. See, e.g., New York v. Burger (1987), 482 U.S. 691, 107 S.Ct. 2636, 96 L.Ed.2d 601; and State v. Pi Kappa Alpha Fraternity (1986), 23 Ohio St.3d 141, 23 OBR 295, 491 N.E.2d 1129.
In addition, I would also point out that the plurality, in attempting to justify the deceptive practices at issue in the cases at bar, completely distorts the holding of Lewis v. United States (1966), 385 U.S. 206, 87 S.Ct. 424, 17 L.Ed.2d 312. In Lewis, an undercover narcotics agent, after misrepresenting his identity and stating his desire to purchase narcotics, was invited into the defendant’s residence where an unlawful drug sale occurred. Lewis, however, has nothing to do with warrantless administrative inspections of closely regulated Ohio businesses. Moreover, Lewis involved a deceptive entry into a private residence. Curiously, this is a factor which the plurality uses to distinguish Pi Kappa Alpha from the cases at bar.
In sum, if the majority chooses to abridge the constitutional rights of citizens of this state by condoning the use of unbridled and unnecessary deceptive practices of government officials, then, unfortunately, that will be the law. I, however, cannot concur in such action.